DETAILED ACTION
The instant application having Application No. 16/400,329 filed on 1 May 2019 where claims 1-20 are presented for examination by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 13-14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. Claims 1-3, 6, 13-14, and 20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As per claim 1, and similarly in claims 13 and 20, the claim recites, in part, “[a] method for managing an asynchronous and synchronous transmit priority mechanism…the method comprising: receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request…and optimizing the at least one second replication request to optimize processing of the plurality of replication requests.” Note here that optimizing, in light of claim 3, only involves determining whether a request requires optimizing without actually performing said optimizing. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. As such, the description in claim 1 of receiving and optimizing replication requests is an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a first storage system configured to 
As per claim 2, the claim recites the additional limitation wherein “the first replication request comprises a synchronous replication request and the second replication request comprises an asynchronous replication request”, features which merely limit the abstract idea to a particular field of use or technological environment. Therefore, claim 2 does not include features that amount to significantly more than the abstract idea.
	As per claim 3, and similarly in claim 14, the claims recite the limitations “assigning the at least one first replication request to a first queue,” “assigning the at least one second replication request to a second queue,” “polling the first queue and the second queue according 
As per claim 6, the claim recites the limitation “optimizing the at least one second replication request to meet latency requirements associated with the at least one first replication request”, features which appear to further describe the abstract idea of a mental process. Therefore, claim 6 does not include features that amount to significantly more than the abstract idea.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory subject matter of transitory media, including propagation and communication mediums.
Claim 20 recites claim language a “computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising: a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor…” (emphasis added, see claim 20 first four lines). However, on page 62 lines 1-12 the instant specification, while Applicant’s state that “the term ‘article of manufacture’ as used herein should be understood to exclude transitory, propagating signals,” the instant specification does not appear to have limited claimed “computer readable storage medium” to non-transitory media.

Examiner suggests changes to claim 20 such as a “computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising: a non-transitory computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor…” in order to draw the claim to statutory subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 15, and 20 of copending Application No. 16/400,246. Although the claims at issue are not identical, they are not patentably distinct from each other because “…optimizing processing of the at least one second replication request” of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-2, 13, and 20 of the instant application are compared to claims 1-2, 15 and 20 of copending application no. 16/400,246 in the following table:

Instant Application No. 16/400,329
Copending App. No. 16/400,246
1. A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system, the method comprising:
1. A method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second storage system, the method comprising:
receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and
receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and
optimizing the at least one second replication request to optimize processing of the plurality of replication requests.
determining an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request.
2. The method of claim 1, wherein the first replication request comprises a synchronous replication request and the second replication request comprises an asynchronous replication request.
2. The method of claim 1, wherein the first replication request comprises a synchronous replication request and the second replication request comprises an asynchronous replication request.

15. A system for use in managing an asynchronous and synchronous transmit priority mechanism comprising a first storage system configured to participate in a replication process with a second storage system, the system comprising a processor configured to:
receive a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and
receive a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; and
optimize the at least one second replication request to optimize processing of the plurality of replication requests.
determine an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request.
20. A computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising:
20. A computer program product for managing an asynchronous and synchronous transmit priority mechanism, the computer program product comprising:
a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to:
a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to:
receive a plurality of replication requests in conjunction with a replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein a first storage system comprising a plurality of storage devices is configured to participate in the replication process with a second storage system comprising a plurality of storage devices; and
receive a plurality of replication requests in conjunction with a replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein a first storage system comprising a plurality of storage devices is configured to participate in the replication process with a second storage system comprising a plurality of storage devices; and

determine an execution order to optimize processing of the plurality of replication requests, wherein a first replication request execution order that optimizes processing of the at least one first replication request conflicts with optimizing processing of the at least one second replication request.



Allowable Subject Matter
Claims 4-5, 7-12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamvysselis et al. (U.S. 6,496,908) (Hereinafter Kamvysselis).
a method for managing an asynchronous and synchronous transmit priority mechanism, comprising a first storage system configured to participate in a replication process with a second 5storage system (see for example Kamvysselis, this limitation is disclosed such that mirroring is a process of updating the content of a mirror in response to changes in the content of a primary data storage system (i.e. mirroring corresponds to Applicant’s claimed “replication process”); col.1 lines {26}-{31}. Source data is mirrored from a [primary] data storage system to a first remote mirror and a second remote mirror; col.1 lines {49}-{56}. A remote mirror is a completely separate data storage system (i.e. Applicant’s claimed “second storage system”) from the primary storage system (i.e. Applicant’ claimed “first storage system”); col.3 lines {57}-{65}. As part of mirroring, there is a first synchronous mirroring queue and a second asynchronous mirroring queue which hold pending [storage system] mirror requests. Since the mirror requests pending on the synchronous mirroring queue directly affect latency as perceived by the host, those mirror requests receive higher priority than mirror requests pending on the asynchronous mirroring queue; col.9 lines {13}-{25}. The mirror request[s] pending are transmitted to the associated remote mirror (i.e. the process of mirroring queued synchronous and asynchronous mirror requests with a higher priority discloses claimed “method for managing an asynchronous and synchronous transmit priority mechanism”); col.10 lines {41}-{48}), the method comprising: 
receiving a plurality of replication requests in conjunction with the replication process, wherein the plurality of replication requests comprises at least one of a first replication request or a second replication request, wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices (see for example Kamvysselis, this limitation is disclosed such that col.2 lines {49}-{60}. Synchronous mirroring queues receive [synchronous] mirroring requests 42a-g (i.e. any one of mirroring requests 42a-g corresponds to Applicant’s claimed “plurality of replication requests comprises…a first replication request”); col.5 lines {52}-{64}. Asynchronous mirroring queues receive [asynchronous] mirroring requests 42h-l (i.e. any one of mirroring requests 42h-l corresponds to Applicant’s claimed “plurality of replication requests comprises…a second replication request”); col.7 lines {10}-{21}. The primary storage system (i.e. “first storage system”) includes several disk adapters 16 for communicating with several disk sets or other mass storage devices (i.e. primary storage system “comprises a plurality of storage devices”); col.3 lines {22}-{30}, Fig.1 and associated text. Further, mirror storage systems (i.e. any given mirror corresponding to claimed “second storage system”) are architecturally the same as the primary storage system, and any particular physical installation can be both a primary storage system backed up by a mirror or a mirror for another primary storage system (i.e. mirror storage system corresponding to “second storage system” includes several disk adapters for several disk sets, such that “second storage system comprises a plurality of storage devices”); col.4 lines {34}-{40}); and
10optimizing the at least one second replication request to optimize processing of the plurality of replication requests (see for example Kamvysselis, this limitation is disclosed such that [synchronous] mirror requests pending on the synchronous-mirroring queue directly affect latency as perceived by the host, and are given higher priority than [asynchronous] mirror col.9 lines {18}-{25}).
As per claim 2, Kamvysselis discloses the method of Claim 1, wherein the first replication request comprises a synchronous replication request and the second replication request comprises an asynchronous replication request (see for example Kamvysselis, this limitation is disclosed such that mirroring requests 42a-g are synchronous queue requests (i.e. any one of mirroring requests 42a-g corresponds to Applicant’s claimed “first replication request comprises a synchronous replication request”); col.5 lines {52}-{64}. Mirroring requests 42h-l are asynchronous queue requests (i.e. any one of mirroring requests 42h-l corresponds to Applicant’s claimed “second replication request comprises an asynchronous replication request”); col.7 lines {10}-{21}).
As per claim 6, Kamvysselis discloses the method of Claim 1, wherein optimizing the at least one second replication request to optimize processing of the plurality of replication requests comprises: 
optimizing the at least one second replication request to meet latency requirements associated with the at least one first replication request (see for example Kamvysselis, this limitation is disclosed such that the asynchronous-mirroring requests receive lower priority than the synchronous-mirroring requests because the synchronous-mirroring requests directly affect latency as perceived by the host and thus the synchronous-mirroring requests are given higher priority; col.9 lines {13}-{25}).
a system comprising a processor (see for example Kamvysselis, this limitation is disclosed such that the system includes of plurality of processors; col.1 lines {49}-{55}). Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 20, it is a product claim having similar limitations cited in claim 1. Moreover, Kamvysselis discloses a computer program product comprising a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor (see for example Kamvysselis, col.1 lines {56}-{64} ). Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamvysselis U.S. 6,496,908) as applied to claims 1 and 13 above, respectively, further in view of Emam et al. (U.S. 9,632,850) (Hereinafter Emam), and further in view of Bello et al. (U.S. 2006/0149898) (Hereinafter Bello).
As per claim 3, Kamvysselis discloses the method of Claim 1, wherein optimizing the at least one second replication request to optimize processing of the plurality of replication requests comprises: 
assigning the at least one first replication request to a first queue (see for example Kamvysselis, this limitation is disclosed such that a synchronous mirror request 42a-g is placed on (i.e. Applicant’s claimed “assigning the at least one first replication request”) first and second synchronous mirroring queues 40a-b (i.e. any one of synchronous mirroring queues corresponding to claimed “first queue”; col.6 lines {9}-{29}); 
assigning the at least one second replication request to a second queue (see for example Kamvysselis, this limitation is disclosed such that an asynchronous mirror request 42h-l is associated with (i.e. Applicant’s claimed “assigning the at least one second replication request”) first and second asynchronous-mirroring queues 40c-d (i.e. any one of asynchronous-mirroring queues corresponding to claimed “second queue”); col.7 lines {22}-{31}. [Asynchronous] mirror requests that are created are placed in the asynchronous-mirroring queue corresponding to that mirror; col.9 lines {2}-{11});  
polling the first queue and the second queue to process the plurality of replication requests (see for example Kamvysselis, this limitation is disclosed such that each of the queues is periodically scanned by its associated processor (i.e. claimed “polling the first queue and the second queue”), and information indicative of any pending mirror requests is provided for col.2 lines {49}-{60}); and
determining that the at least one second replication request in the second queue requires optimizing (see for example Kamvysselis, this limitation is disclosed such that when there are both synchronous-mirroring requests in a synchronous-mirroring queue and asynchronous-mirroring requests in an asynchronous-mirroring queue as determined by scanning the queues, the asynchronous mirror requests receive lower priority, and the synchronous mirror requests receive higher priority (i.e. determining that a second replication request from a second queue requires optimizing in the form of receiving lower priority); col.9 lines {13}-{25}).
Although Kamvysselis discloses polling the first queue and the second queue to process the plurality of replication requests, Kamvysselis does not explicitly teach polling according to a polling frequency value. 
However, Emam discloses polling according to a polling frequency value (see for example Emam, this limitation is disclosed such that there is a polling parameter (i.e. “polling frequency value” which controls the polling interval (time between poll requests); col.7 lines {42}-{54})
Kamvysselis in view of Emam is analogous art because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Kamvysselis by using a polling parameter method as taught by Emam because it would enhance the teaching of Kamvysselis with an effective means of being able to control and decrease polling frequency in order to decrease col.7 lines {42}-{54}).
Although Kamvysselis in view of Emam discloses determining that at least one second replication request in the second queue requires optimizing, Kamvysselis in view of Emam does not explicitly teach determining that a request requires optimizing prior to processing the request.
However, Bello discloses determining that a request requires optimizing prior to processing the request (see for example Bello, this limitation is disclosed such that an optimizer module may reorder a queue such that a particular request directed to data on storage drives is processed next (i.e. determining that a request requires optimizing prior to processing the request), before one or more requests already in the queue; paragraph [0054]).
Kamvysselis in view of Emam is analogous art with Bello because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Kamvysselis in view of Emam by optimizing a queue request order as taught by Bello because it would enhance the teaching of Kamvysselis in view of Emam with an effective means of grouping storage device requests sequentially in a more efficient manner than were they to be processed in their original order (as suggested by Bello, see for example paragraph [0054]).
Regarding claim 14, it is a system claim having similar limitations cited in claim 3.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salvi et al. (U.S. 2010/0299447) discloses that a wait period for pending data groups in a replication queue is updated by a polling interval. When replication is complete for the data groups, a replication job is removed from the replication queue; paragraph [0025].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JONATHAN R LABUD/Examiner, Art Unit 2196